People v Crowder (2016 NY Slip Op 01691)





People v Crowder


2016 NY Slip Op 01691


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2015-10853
 (Ind. No. 432/91)

[*1]The People of the State of New York, plaintiff, 
vKevin Crowder, defendant.


Kevin Crowder, Coxsackie, NY, defendant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Solomon Neubort of counsel), for plaintiff.
Seymour W. James, Jr., New York, NY (Harold V. Ferguson, Jr., of counsel), defendant's former trial counsel.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered November 8, 1991. .
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
RIVERA, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court